EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Fields on 06/10/2022.

The application has been amended as follows:

In the Specification:
	In ¶ [0025], line 7, the phrase “internal Structural” has been removed and the phrase --- Interior Structural --- has been inserted. 
	In ¶ [00131], line 13, the phrase “•   Stone Cavity 152” has been removed. 	
	
In the Claims:
In Claim 1, line 5, the phrase “cavity having” has been removed and the phrase --- cavity and having --- has been inserted. 

In Claim 20, line 5, the phrase “cavities having” has been removed and the phrase --- cavities and having --- has been inserted. 
In Claim 20, line 7, the phrase “a cavity” has been removed and the phrase --- a first cavity --- has been inserted. 
In Claim 20, line 8, the phrase “the cavity” has been removed and the phrase --- the first cavity --- has been inserted. 

In Claim 21, lines 1-2, the phrase “the body filling one of the cavities when inserted and bolted to the climbing wall creates a loadable structure” has been removed and the phrase --- the hold creates a loadable structure when bolted to the surface --- has been inserted. 

In Claim 22, line 5, the phrase “cavities having” has been removed and the phrase --- cavities and having --- has been inserted. 
In Claim 22, line 7, the phrase “an uppermost” has been removed and the phrase --- a first --- has been inserted. 
In Claim 22, line 8, the phrase “a cavity” has been removed and the phrase --- a second cavity --- has been inserted. 
In Claim 22, line 9, the phrase “the body extends from the cavity” has been removed and the phrase --- the second body extends from the second cavity --- has been inserted. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 4-22, the prior art of record fails to disclose, teach or render obvious an indoor rock crevice simulating hold with all the structural limitations and functional language comprising a housing having a cavity, wherein the housing comprises an opening on opposing walls configured for insertion of a bolt to compress the walls and attach the housing to a surface, a body at least partially inserted into the cavity between opposing walls of the housing, wherein a surface of the body extends from the cavity, and further a structural plate inserted into the cavity and having an opening aligned with the opening of the opposing walls of the housing. Specifically the closest prior art references (as used in Non-final rejection dated 02/16/2022), fail to disclose, teach or render obvious an indoor rock crevice simulating hold wherein a structural plate inserted into the cavity having an opening aligned with the opening of the opposing walls of the housing. As such, claims 1 and 4-22 are allowable over the teachings of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784